Citation Nr: 0618474	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-21 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to a temporary total rating under 38 C.F.R. § 
4.30 for treatment of a service-connected right ear 
disability.

2.  Entitlement to a compensable rating for right ear hearing 
loss.

3.  Entitlement to a compensable rating for right ear otitis.

4.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to July 
1962.  This case comes to the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision.


FINDINGS OF FACT

1.  Following March 2003 surgery to the right ear the veteran 
recovered well: he had no unhealed wounds and was only 
partially restricted in his work ability to light duty for a 
three month period.

2.  The veteran has Level I hearing in both ears, for VA 
purposes.

3.  The veteran does not have chronic suppurative otitis 
media.

4.  The veteran's noncompensable service-connected 
disabilities do not clearly interfere with normal 
employability.


CONCLUSIONS OF LAW

1.  The criteria for a temporary total rating following 
veteran's March 2003 surgery have not been met.  38 C.F.R. § 
4.30 (2005).

2.  The criteria for a compensable rating for right ear 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86, 4.87 
Diagnostic Codes 6100 (2005).

3.  The criteria for a compensable rating for right ear 
otitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86, 4.87 Diagnostic Codes 
6100, 6200 (2005).

4.  The criteria for a 10 percent disability evaluation for 
multiple noncompensable service-connected disabilities have 
not been met.  38 C.F.R. § 3.324 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA is required to notify the veteran of:  1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible for 
providing; 3) what part of that evidence VA will attempt to 
obtain for him; and 4) the need to send the RO any additional 
evidence that pertains to his claim.  38 C.F.R. § 3.159.  VA 
satisfied all four requirements in an August 2004 letter.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained VA 
treatment records, private medical records and afforded the 
veteran three VA examinations.  VA has satisfied its duties 
to notify and assist the veteran, and additional development 
efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Therefore, he is not prejudiced 
by the Board's adjudication of his claims.

II.  Claim for a Temporary Total Rating

A temporary total rating will be assigned for hospital or 
outpatient treatment of a service-connected disability 
resulting (in pertinent part) in convalescence of at least 
one month following surgery and/or in severe postoperative 
residuals.  38 C.F.R. § 4.30(a)(1) and (2).  In Felden v. 
West, 11 Vet. App. 427 (1998), the United States 


Court of Appeals for Veterans Claims (CAVC) defined 
convalescence as "the stage of recovery following an attack 
of disease, a surgical operation, or an injury."  Id. at 430 
(citing Dorland's Illustrated Medical Dictionary).  The CAVC 
also defined recovery as "the act of regaining or returning 
toward a normal or healthy state."  Id.  (citing Webster's 
Medical Desk Dictionary 606 (1986)).  In other words, the 
purpose of a temporary total evaluation under the criteria of 
38 C.F.R. § 4.30 is to aid the veteran during the immediate 
post-surgical period when he or she may have incompletely 
healed wounds or may be wheelchair-bound, or when there may 
be similar circumstances indicative of transient 
incapacitation associated with recuperation from the 
immediate effects of an operation.  Evidence that the veteran 
would not return to a state of health sufficient for 
employment for a stated amount of time is to be taken into 
consideration when awarding convalescence benefits.  Seals v. 
Brown, 8 Vet. App. 291, 296-297 (1995) (failure of Board 
decision to take into account medical record of veteran's 
incapacity to work was arbitrary and capricious); Felden v. 
West, 11 Vet. App. 427 (1998) (citing 38 C.F.R. §§ 
3.321(b)(1), 4.1 (disability compensation is generally based 
on the level of impairment of the veteran's earning capacity 
in civil occupation)).

The veteran is service connected for residuals of 
reconstruction of the right ear which have manifested as 
right ear otitis and right ear hearing loss.  He has claimed 
(such as in a June 2003 letter) that this condition required 
surgery in March 2003 with recuperation lasting until June 
2003.  VA outpatient treatment records confirm that he 
underwent surgery in March 2003 for his ear condition.  In a 
November 2003 note, a VA physician has confirmed that the 
veteran was limited to light duty from the date of surgery 
until June 2003.  The VA treatment records report that during 
post-operative follow-up appointments in April, May, and June 
2003, the veteran was recovering well, having neither 
complaints of pain nor any complications in his recovery.  
Specifically, in June 2003, the examiner noted that the 
veteran's hearing showed a marked improvement, that he had 
healed very well, and that he should not need another follow 
up appointment for one year.
  
Because the regulation requires post-operative convalescence 
for at least one month and the record reflects that the 
veteran was recovering well, had no unhealed 


wounds from surgery and was only partially restricted in his 
work ability to light duty for a three month period, a 
temporary total rating under 38 C.F.R. § 4.30 is not merited.

III.  Claim for Compensable Ratings for Right Ear Condition: 
Hearing Loss and Otitis

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 
4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.

When the veteran filed his claim for increased rating in 
December 2001, it was ascertained that his claims file had 
been lost and, as reflected in a VA Form 119 dated in March 
2002, that the veteran had previously been service connected 
for an ear infection.  In the September 2002 rating decision, 
the RO specifically assumed, in absence of evidence to the 
contrary, that the grant of service connection for otitis 
media and hearing loss of the right ear had been in effect 
for more than 20 years and was therefore protected under the 
law.

The veteran has been assigned a noncompensable rating for his 
ear condition which is manifested as right ear otitis and 
right ear hearing loss.  Initially, in its September 2002 
rating decision, the RO granted service connection for 
residuals of reconstruction of the right ear and assigned a 
noncompensable rating under Diagnostic Code 6211 for 
perforation of the right tympanic membrane (for which 


the only rating is noncompensable).  In the May 2004 
statement of the case, the residuals of reconstruction of the 
right ear were separated into (1) right ear otitis and (2) 
right ear hearing loss, both were still assigned 
noncompensable ratings.

The Board will first consider hearing loss.  VA rating 
criteria for the evaluation of hearing loss provide ratings 
from zero (noncompensable) to 100 percent, based on the 
results of controlled speech discrimination tests together 
with the results of pure tone audiometry tests which average 
pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz.  38 
C.F.R. §§ 4.85-4.87; Diagnostic Codes 6100 to 6110.  The 
evaluation of hearing impairment applies a structured formula 
which is essentially a mechanical application of the rating 
schedule to numeric designations after audiology evaluations 
are done.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  38 
C.F.R. § 4.86.  When the average pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  Id.

Puretone thresholds at a VA examination conducted in March 
2002 were:



HERTZ



1000
2000
3000
4000
RIGHT
40
25
45
35

Speech recognition ability was 100 percent in the right ear.

By intersecting the column in Table VI for average puretone 
decibel loss falling between 0 and 41 with the line for 
percent of discrimination from 92 and 100, the resulting 
numeric designation for the right ear (based on examination) 
is I.  For purposes of evaluation, a nonservice-connected ear 
will be treated as service connected only where there is 
total deafness in that nonservice-connected ear.  In this 
case, there is no indication that the veteran has total 
deafness in his left ear.  Therefore, this nonservice-
connected ear shall be considered normal (Level I) for 
purposes of computing the service-connected disability for 
the veteran's right ear.  See VAOGCPREC 32-97.

Table VII must then be consulted for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
With a numeric designation of I for the right ear and I for 
the left ear, the point of intersection on Table VII requires 
assignment of a noncompensable rating under Diagnostic Code 
6100.

Puretone thresholds at a December 2003 VA examination were:
 


HERTZ



1000
2000
3000
4000
RIGHT
30
15
20
30

Speech recognition ability was 98 percent in the right ear.  
Under Table VI, the proper designation for each ear is I.  
With a numeric designation of I for the right ear and I for 
the left ear, the point of intersection on Table VII again 
requires assignment of a noncompensable rating under 
Diagnostic Code 6100.

Here, the medical evidence is against compensable ratings for 
right ear hearing loss under 38 C.F.R. § 4.85.  The 
mechanical application of the rating schedule to the VA 
audiometric examination findings, i.e., level I hearing in 
both ears, warrants a noncompensable evaluation for hearing 
loss.  38 C.F.R. § 4.85, Table VII.  

Otitis can also be rated separately from hearing.  See 38 
C.F.R. § 4.87, Diagnostic Code 6200.  Under this criteria, a 
compensable rating requires chronic suppurative otitis media, 
mastoiditis, or cholesteatoma (or any combination) during 
suppuration, or with aural polyps.  The veteran's treatment 
and surgical records for right ear 


make no reference of suppurative otitis media, mastoiditis, 
cholesteatoma or aural polyps at any time.  The fact that the 
veteran has no evidence of current ear disease warrants a 
noncompensable evaluation for otitis.  Id.  Thus the 
preponderance of the evidence is against compensable ratings 
for right ear hearing loss and otitis, and the veteran's 
claim is denied.  38 U.S.C.A. § 5107.  

IV.  Claim for 10 Percent Evaluation based on Multiple, 
Noncompensable Service-Connected Disabilities

When a veteran has two or more separate permanent service-
connected disabilities of such character as clearly to 
interfere with normal employability, even though none of the 
disabilities is of compensable degree, the rating agency may 
assign a 10 percent rating.  38 C.F.R. § 3.324.  Such a 10 
percent rating may not be applied in combination with any 
other rating.

The veteran has been granted service connection for right ear 
hearing loss (Diagnostic Code 6100), right ear otitis 
(Diagnostic Code 6200) and a perforation of the tympanic 
membrane (Diagnostic Code 6211).  Each service-connected 
disability has been evaluated as noncompensably disabling.  
While the veteran has submitted statements (see June 2004 VA 
Form 9) regarding interference with normal employment, these 
statements are merely hypothetical in that he states "If I 
were to apply for a job now, I could not work in any 
occupation requiring that I 'hear'."  There is no evidence 
that the veteran's actual employability was limited as a 
result of his service-connected disabilities.  Indeed, even 
following his March 2003 ear surgery, the veteran was deemed 
to have been capable of at least light duty work.  As such, 
he, does not qualify for a 10 percent rating based on 
multiple, noncompensable service-connected disabilities under 
38 C.F.R. § 3.324 because the combination of these 
noncompensable service-connected disabilities does not 
clearly interfere with his normal employability.  




ORDER

Entitlement to a temporary total rating under 38 C.F.R. § 
4.30 for treatment of a service-connected right ear 
disability is denied.

Entitlement to a compensable rating for right ear otitis is 
denied.

Entitlement to a compensable rating for right ear hearing 
loss is denied.

Entitlement to a 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities is denied.



____________________________________________
 C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


